 Case 1:19-cv-01869-LPS Document 16 Filed 02/12/20 Page 1 of 2 PageID #: 548




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 BLIX INC.,                                          )
                                                     )
                Plaintiff,                           )   C.A. No. 19-1869-LPS
                                                     )
        v.                                           )   JURY TRIAL DEMANDED
                                                     )
 APPLE INC.,                                         )
                                                     )
                Defendant.                           )

                DEFENDANT APPLE INC.’S MOTION TO DISMISS
          FOR FAILURE TO STATE A CLAIM PURSUANT TO RULE 12(b)(6)

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), and as more fully explained in its

Memorandum in Support hereof, Defendant Apple Inc. respectfully requests that the Court

dismiss Plaintiff’s Amended Complaint in its entirety with prejudice because Plaintiff has failed

to state a claim upon which relief can be granted.
Case 1:19-cv-01869-LPS Document 16 Filed 02/12/20 Page 2 of 2 PageID #: 549




                                         Respectfully submitted,
OF COUNSEL:                              POTTER ANDERSON & CORROON LLP

Daniel G. Swanson                        By: /s/ David E. Moore
Jason C. Lo                                  David E. Moore (#3983)
Jennifer J. Rho                              Bindu A. Palapura (#5370)
Raymond A. LaMagna                           Tracey E. Timlin (#6469)
GIBSON, DUNN & CRUTCHER LLP                  Hercules Plaza, 6th Floor
333 South Grand Avenue                       1313 N. Market Street
Los Angeles, CA 90071                        Wilmington, DE 19801
Tel: (213) 229-7000                          Tel: (302) 984-6000
                                             dmoore@potteranderson.com
Cynthia E. Richman                           bpalapura@potteranderson.com
Amalia Reiss                                 ttimlin@potteranderson.com
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.            Attorneys for Defendant Apple Inc.
Washington, DC 20036
Tel: (202) 995-8500

H. Mark Lyon
GIBSON, DUNN & CRUTCHER LLP
1881 Page Mill Road
Palo Alto, CA 94304
Tel: (650) 849-5300

Chris Whittaker
GIBSON, DUNN & CRUTCHER LLP
3161 Michelson Drive
Irvine, CA 92612
Tel: (949) 451-3800

Dated: February 12, 2020
6572405 / 49651




                                     2
